DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 12/20/2019 and 09/13/2020. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lynam (USP No. 5,680,245).
	Regarding claim 1, Lynam discloses an electrochromic mirror module (100, 100’, 110) (see Fig. 16), comprising: a cover lens (12a, 12d, 102, 12c) (see Fig. 16, Col. 27, Lines 46-51); a connecting layer (114, 12b, 12e) comprising a first absorbing material (see Fig. 16, Col. 23, Lines 25-46, Col. 27, Lines 46-51); and an electrochromic device (stack from 12b,12e to 16) (see Fig. 16), wherein the connecting layer (114, 12b, 12e) connects the cover lens (12a, 12d, 102, 12c) to the electrochromic device (see Fig. 16), and the electrochromic device is configured to receive an incident light, and the incident light sequentially passes through the cover lens (12a, 12d, 102, 12c) and the connecting layer (114, 12b, 12e) and reaches the electrochromic device, and the first absorbing material is configured to absorb a light of the incident light which is in a first spectrum, and wavelength of the first spectrum falls in a range from 570 nm to 720 nm (Col. 23, Lines 25-46, Col. 27, Lines 46-51, Col. 29, Lines 6-29). Lynam teaches the benefits of providing an electrochromic mirror with layers of material that absorb UV radiation as well as light in the yellow/orange/red regions of the visible spectrum. These layers include tinted glass panels and/or tinted adhesive or polymeric sheets that absorb or filter the desired spectrum of light. Since the claim language is inclusive or open-ended and does not exclude additional, unrecited elements (see MPEP § 2111.03), the connecting layer can be interpreted as a combination of layers (114 and 12b, 12e) or adhesive (114) or layer (12b, 12e). Based on the interpretation of the connecting layer, the claim is considered to be anticipated by or, in the alternative, obvious over the teachings of Lynam. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Lynam with a connecting layer having an absorbing material configured to absorb light in a wavelength of the first spectrum falling in the range from 570 nm to 720 nm for the 
Regarding claim 3, Lynam discloses wherein the connecting layer includes an adhesive (Col. 27, Line 46 – Col. 28, Line 5, Col. 28, Line 42 – Col. 29, Line 29).  
Regarding claim 4, Lynam discloses wherein the connecting layer includes a second absorbing material being configured to absorb a light of the incident light which is in a second spectrum, and wavelength of the second spectrum falls in a range from 300 nm to 400 nm (Col. 15, Line 64 – Col. 16, Line 39, Col. 23, Lines 25-46, Col. 27, Lines 46-51, Col. 29, Lines 6-29).  
Regarding claim 5, Lynam discloses wherein the second absorbing material includes a salicylate material, a benzophenone material, a benzotriazole material, a substituted acrylonitrile material, or a triazine material (Col. 15, Line 64 – Col. 16, Line 39).  
Regarding claim 6, Lynam discloses wherein the electrochromic device comprises: a first light transmissive electrode (13) (Col. 11, Lines 34-42); an electrochromic layer (20); and a second light transmissive electrode (17) (Col. 11, Lines 34-42), wherein the electrochromic layer (20) is disposed between the first light transmissive electrode (13) and the second light transmissive electrode (17), and the incident light reaches the electrochromic layer (20) through the first light transmissive electrode (13) (see Fig. 16).  
Regarding claim 7, Lynam discloses wherein the electrochromic device further comprising: a light transmissive substrate (12b, 12e) (see Fig. 16); and a reflective substrate (16, 26), wherein the first light transmissive electrode (13) is disposed on a surface of the light transmissive substrate (12b, 12e) facing the electrochromic layer (20), and the reflective substrate (16, 26) is corresponded to the light transmissive substrate (12b, 12e), and the second light transmissive electrode (17) is disposed on a surface of the reflective substrate facing the electrochromic layer (see Fig. 16).  


Regarding claim 9, Lynam discloses further comprising a carrier substrate (16), wherein the electrochromic device (20), the connecting layer (114, 12b, 12e) and the cover lens (12a, 12d, 102, 12c) are sequentially disposed on the carrier substrate (16) (see Fig. 16).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lynam (USP No. 5,680,245) in view of Ding et al. (WO 2013/036789), hereinafter “Ding”.
Regarding claim 2, Lynam discloses wherein the first absorbing material includes a polymer, and the polymer includes (Col. 11, Line 22, Col. 16, Line 59 - Col. 16, Col. 27, Line 46). Lynam discloses the claimed invention, but does not specify a 1,3- diphenylisobenzofuran, a carotenoid, a poly-benzene, or a derivative thereof. In the same field of endeavor, Ding discloses a 1,3- diphenylisobenzofuran, a carotenoid, a poly-benzene, or a derivative thereof (Paragraph 112). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Lynam with a 1,3- diphenylisobenzofuran, a carotenoid, a poly-benzene, or a derivative thereof of Ding for the purpose of filtering the desired wavelength of light (Paragraph 112). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Prior Art Citations
              Nagao et al. (EP 0 705 734 A1) is being cited herein to show an electrochromic mirror module that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/20/2021